Citation Nr: 0803058	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service in the Army National Guard 
from May 1982 to September 1982 and from November 1990 to 
June 1991, as well as various periods of active duty for 
training, including a period during May 1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for a low back 
disability.  

In December 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran has a current low back disability that was first 
shown during a period of active duty for training.  


CONCLUSION OF LAW

A low back disability was incurred during active duty for 
training in the National Guard.  38 U.S.C.A. §§ 101(24), 106, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for a low back disability, there 
is no prejudice to the appellant, regardless of whether VA 
has satisfied its duties of notification and assistance.

II.  Service Connection

The veteran seeks service connection for a low back 
disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran maintains that he was treated for a back injury 
in 1984 during a period of active duty training when he fell 
off a truck.  The veteran also maintains that his current 
back disability began as a result of the injury in 1984.  

National Guard records show a line of duty investigation to 
lower back pain due to an injury in May 1984.  No subsequent 
follow up treatment for a lower back condition was noted.

The current medical evidence of record reveals that the 
veteran underwent surgery to remove the L-5 herniated disc in 
1999.  Other private treatment records show that the veteran 
had a new onset of low back pain in January 2003.  The 
diagnosis was postoperative change with a right L5 
hemilaminectomy and epidural scar, resulting in encasement of 
the right S1 nerve root, and mild L3 and L4 annular bulging 
without significant change from a study in February 1999.  

VA treatment records from January 2006 reveal that the 
veteran still had chronic lower back pain.  A May 2006 
neurology consult noted constant low back pain, dating back 
to a military accident in the 1980's.  The impression was 
chronic low back pain with occasional right sided sciatica, 
most likely secondary to degenerative disc disease and 
probably scar tissue formation.

At the veteran's personal hearing at the RO in December 2007, 
he submitted additional evidence with a waiver of review in 
the first instance by the Agency of Original Jurisdiction 
(AOJ).  This evidence includes a copy of a 1984 service 
record showing treatment for a back injury in 1984, an April 
1991 Report of medical history taken in conjunction with an 
examination for release from active duty, and two lay 
statements from fellow servicemen.  A third fellow serviceman 
attended the personal hearing as a witness and also provided 
testimony.  

The June 2004 memorandum from a private medical facility 
documented the treatment of the veteran since 1999.  The memo 
acknowledged that the veteran was injured on active duty, and 
revealed that the injury to the veteran's back ultimately led 
to his subsequent ineligibility for deployment to Iraq.  

The April 1991 examination report noted recurrent back pain, 
with an explanation that the back problems were longstanding.

The lay statements were from fellow servicemen who served 
with the veteran and witnessed the truck accident during 
which he injured his back.  

At the hearing, the veteran's fellow serviceman and good 
friend, S.S., testified that he knew the veteran the entire 
time he served in the National Guard, recalled the injury in 
1984 when the veteran fell out of a truck, and recalled that 
the veteran had complained of back pain ever since that 
injury.  

In sum, the evidence in this case provides a basis on which 
to grant service connection.  First, there is evidence that 
the veteran suffered a back injury in May 1984, in the line 
of duty.  Second, the veteran has a current back disability.  
Third, there is medical evidence which relates the veteran's 
current back disability to an in-service injury.  All three 
Hickson elements have been satisfied, and there is no 
evidence to the contrary.  See Hickson  v. West, 12 Vet. App. 
247, 253 (1999).  Moreover, S.S. provided testimony 
corroborating continuity of symptomatology.  

For all the foregoing reasons, and in resolving all doubt in 
the veteran's favor, service connection is warranted for a 
low back disability.


ORDER

Service connection for a low back disability is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


